Citation Nr: 0619830	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-23 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active duty from November 1964 
to March 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision rendered by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. Competent medical evidence of record clearly and 
unmistakably shows that the veteran's retinitis pigmentosa 
pre-existed active service. 

2.  Competent medical evidence of record clearly and 
unmistakably shows that any increase in the veteran's 
retinitis pigmentosa disability during active service was due 
to the natural progress of the disease. 


CONCLUSION OF LAW

Retinitis pigmentosa was not incurred in or aggravated during 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2005); VAOPGCPREC 3-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection - Retinitis Pigmentosa

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination.  The presumption of soundness may be rebutted 
where clear and unmistakable evidence demonstrates both that 
the condition existed before service and that the condition 
was not aggravated by such service.  See 38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003 (2003).

A pre-existing condition will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  There is a presumption of 
aggravation if the disability increased in severity during 
service, but the presumption does not apply when there is no 
such increase.  The presumption of aggravation may be 
rebutted by clear and unmistakable evidence that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  
The requirement of an increase in disability applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C.A. § 1153 and does not apply to determinations 
concerning the presumption of soundness under 38 U.S.C.A. § 
1111 discussed above.  See VAOPGCPREC 3-2003 (2003).

The Board recognizes that the disease at issue, retinitis 
pigmentosa, has been found to be a hereditary disease which 
by definition suggests it must pre-exist service.  However, 
such diseases can be considered to be incurred or aggravated 
by service if their symptomatology and/or pathology (active 
disease process) exist at the time of service.  Service 
connection may be established if it is shown to be first 
manifested in service or aggravated during service, such that 
it progressed at an abnormally high rate.  See VAOPGCPREC 67-
1990 (1990).

Under the regulations detailed above, the veteran is presumed 
to have been in sound condition when he entered active duty 
in November 1964 unless a bilateral eye disability was noted 
at the time of his entrance, or unless there is clear and 
unmistakable evidence that retinitis pigmentosa existed prior 
to service and was not aggravated by service. 

Service medical records indicate that the veteran was 
examined and accepted for enlistment in November 1964.  A 
noted defect on the November 1964 examination report was 
defective vision of 20/50 bilaterally, corrected to 20/20 
each eye with glasses and not considered disabling.  In a 
February 1966 treatment note, the veteran complained of 
difficulty with night vision for the past five years and 
since reporting for duty.  The examiner noted that the 
veteran's eye examination showed moderate exophoria and 
pigmentary deposition along vasculature in the periphery.  A 
February 1966 eye examination report listed a diagnosis of 
retinal pigmentosa with findings including right eye vision 
of 20/60, left eye vision of 20/80, best corrected vision of 
20/40-2 in his right eye, best corrected vision of 20/40-3 in 
his left eye, and an almost absolute contraction of visual 
fields down to 50 degrees from fixation in the widest radius 
and 15 degrees at the shortest radius.  It was noted that the 
veteran wore -2.00 + 1.75 axis 095 on the right eye and a -
2.00 + 2.00 axis 088 on the left eye.  Slit lamp examination 
revealed peripheral punctate lens opacities with a clear 
visual axis while ophthalmoscopic examination demonstrated 
mild pallor of both optic discs in the February 1966 report.  
The examiner also noted that from the mid periphery to the 
fundus out, there was a scattered pigmentary disorganization 
with deposition of pigment in a spider-like or bone corpuscle 
pattern.  A March 1966 Medical Evaluation Board report showed 
a primary diagnosis of bilateral retinitis pigmentosa that 
existed prior to entry, was not aggravated by service, and 
permanent in duration.  

Private treatment records dated from 1981 to 2003 show 
treatment for the veteran's current claimed eye disability.  
A September 2002 private physician statement indicates that 
the veteran has retinitis pigmentosa in both eyes, has been 
legally blind since 1981, and has severely restricted 
peripheral vision to less than 20 degrees in each eye with no 
change in visual improvement.  In an additional June 2003 
statement, the private physician opined that the veteran's 
"difficulties with visual fields, dark adaption, and visual 
acuity may well have developed while he was in service".  
Further, in a May 2005 hearing transcript, the veteran stated 
that he had worn glasses since high school and that he had 
not been diagnosed with retinitis pigmentosa prior to 
entering active service.  

In a January 2006 VA medical opinion, the examiner stated 
that it was "more likely than not" that the veteran's 
retinitis pigmentosa existed prior to his enlistment in 
active service and noted that available records did not show 
any evidence that the veteran's night blindness during active 
service represented anything other than the natural 
progression of the disease.  

In this case, competent medical evidence of record clearly 
and unmistakably establishes that the veteran's retinitis 
pigmentosa pre-existed entry into active service.  While 
service medical records indicate that the veteran was 
examined and accepted for active duty, defective vision was 
noted on his November 1964 enlistment examination report.  
Further, during active service in February 1966,
the veteran reported difficulty with night vision for the 
past five years.  The March 1966 Medical Evaluation Board 
report also showed a primary diagnosis of bilateral retinitis 
pigmentosa that existed prior to entry.  Finally, in the 
January 2006 VA medical opinion, the examiner noted the 
veteran's reported history of impaired night vision that 
existed prior to enlistment as well as the absence of other 
apparent causes for the veteran's symptoms and then 
specifically stated that it is "more likely than not that 
the existence of retinitis pigmentosa pre-dated the veteran's 
time of service".

In a June 2003 statement, a private physician opined that the 
veteran's "difficulties with visual fields, dark adaption, 
and visual acuity may well have developed while he was in 
service".  This statement addresses whether the veteran's 
symptoms became apparent during his military service.  It 
does not address, however, whether the veteran's retinitis 
pigmentosa existed prior to his entry into service or whether 
it was aggravated during service beyond the natural progress 
of the disease.  The Board finds this medical statement to be 
entitled to little probative value compared to the January 
2006 VA medical opinion.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In 
addition, the June 2003 private physician opinion is not 
shown to have been based on a review of the veteran's claims 
file.  The Court has rejected medical opinions as immaterial 
where there was no indication that the physician had reviewed 
the claimant's service medical records or other relevant 
documents, which would have enabled him to form an opinion on 
service connection on an independent basis.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  

Competent medical evidence of record also clearly and 
unmistakably establishes that the veteran's retinitis 
pigmentosa was not aggravated by his period of active 
service.  As an initial matter, medical evidence of record 
shows that the veteran's bilateral eye disability may have 
increased during active service.  In the January 2006 VA 
medical opinion, the physician notes that a review of the 
veteran's records does not show unequivocal evidence of 
disease progression during active service.  However, the 
physician further opines that "based on the natural history 
of retinitis pigmentosa it is at least as likely as not that 
the veteran had some progression of his disease while in the 
service".    

Even with a potential increase of disability in service, the 
Board finds that evidence of record does not show that any 
increase in the veteran's bilateral eye disability during 
service was beyond the natural progress of the condition.  In 
the January 2006 VA medical opinion, the examiner reported 
that the evidence of record did not suggest that the 
"veteran's ocular health was compromised as a result of his 
activities while in the service".  The examiner further 
opined that "it is at least as likely as not that any 
progression of retinitis pigmentosa represented the natural 
history of the disease".  Further, the Board notes that 
evidence of record does not contain any objective medical 
finding that an increase in the veteran's retinitis 
pigmentosa disability during service was beyond the natural 
progress of the condition.  

As the Board was able to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
retinitis pigmentosa both pre-existed entry into service and 
was not aggravated by such service, the remaining issue in 
this case is whether the veteran's bilateral eye disability 
was aggravated during active military service.  A pre-
existing condition will be presumed to have been aggravated 
in service in cases where there was an increase in disability 
during service.  See 38 C.F.R. § 3.306 (2005).  There is a 
presumption of aggravation if the disability increased in 
severity during service, but the presumption does not apply 
when there is no such increase.  The presumption of 
aggravation may be rebutted by clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.306 (2005).  The 
requirement of an increase in disability applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C.A. § 1153 and does not apply to determinations 
concerning the presumption of soundness under 38 U.S.C.A. § 
1111 discussed above.  See VAOPGCPREC 3-2003.

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, a worsening that existed 
not only at the time of the separation but one that still 
exists currently is required.  See Routen v. Brown, 10 Vet. 
App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).  The determination as to whether a 
preexisting condition was aggravated by military service is a 
question of fact.  See, e.g., Verdon, 8 Vet. App. at 535.  In 
other words, simply because the veteran experienced symptoms 
of a bilateral eye disability during service, is not, in and 
of itself, tantamount to concluding there was aggravation of 
his preexisting retinitis pigmentosa.  There must be clinical 
indications of an overall increase in the severity of the 
underlying condition as a whole, as contrasted to only the 
symptoms associated with it.

As discussed above, the January 2006 VA medical opinion 
provides clear and unmistakable evidence that while the 
veteran's retinitis pigmentosa increased in service, the 
increase in his disability was due to the natural progress of 
the disease.  In addition, there is no competent medical 
evidence indicating that any increase in the veteran's 
bilateral eye disability during active service was beyond the 
natural progress of the disease.  

The Board also recognizes that the veteran contends his 
retinitis pigmentosa was either incurred or aggravated during 
service.  However, the record does not show that the veteran 
has the medical expertise that would render competent his 
statements as to the relationship between the active military 
service and the etiology of his claimed eye disability.  
Thus, his statements alone cannot meet the burden imposed by 
38 C.F.R. § 3.306 with respect to the relationship between 
active service and the etiology of his bilateral eye 
disability of retinitis pigmentosa.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (2005).  

The Board finds that based on the evidence discussed above, 
there is clear and unmistakable evidence that the veteran's 
retinitis pigmentosa pre-existed service and was not 
aggravated during active service.  Consequently, entitlement 
to service connection for retinitis pigmentosa is not 
warranted.  As the Board finds that the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, substantially complete application for 
the veteran's service connection claim was received in 
September 2002.  An October 2002 letter met the four notice 
requirements specified in Pelegrini.  Thereafter, in a 
December 2002 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for retinitis 
pigmentosa.  Thus, both the content and the timing of the 
notice were appropriate.  Additional notice was given to the 
veteran in a January 2005 letter as well as a June 2003 
statement of the case (SOC).  The Board finds no defect in 
notice that results in any prejudice to the veteran.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning this issue.

The veteran was not notified of all five elements of a 
service connection claim, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records and private treatment records have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this case, the Board obtained a VA medical 
opinion to evaluate the veteran's claimed eye disability.

Evidence of record shows that the Board obtained and 
associated with the veteran's claims file a new VA medical 
opinion in January 2006, pursuant to 38 C.F.R. § 20.901(a), 
after the issuance of the supplemental statement of the case 
(SSOC) in April 2004.  In March 2006, the Board sent a letter 
to the veteran as required under 38 C.F.R. § 20.903(a), 
enclosing a copy of the medical opinion and informing the 
veteran of his right to submit additional evidence or 
argument concerning his appeal.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to service connection for retinitis pigmentosa is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


